                                           Case 3:21-cv-01179-JSC Document 16 Filed 04/19/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ZHENG LIU,                                          Case No. 21-cv-01179-JSC
                                                         Plaintiff,
                                   8
                                                                                             ORDER RE: MOTION TO STRIKE
                                                  v.                                         AND ADMINISTRATIVE MOTION
                                   9
                                                                                             FOR LEAVE TO FILE OVERLENGTH
                                  10     MARCUS TERRY, et al.,                               OPPOSITION BRIEF
                                                         Defendants.                         Re: Dkt. Nos. 13 & 14
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court are Plaintiff’s motion to strike and administrative motion for leave to file

                                  14   an overlength opposition brief in response to Defendants’ motion to dismiss. (Dkt. Nos. 13 & 14.)

                                  15   After careful consideration of Plaintiff’s briefing, the Court concludes that oral argument is

                                  16   unnecessary, see N.D. Cal. Civ. L-R 7-1(b), and DENIES Plaintiff’s motions.

                                  17          Plaintiff moves to strike Defendants’ motion to dismiss on the grounds that it exceeds the

                                  18   permissible length under this District’s Local Rules. See N.D. Cal. Civ. L.R. 7-2(b). However,

                                  19   Defendants’ motion to dismiss does not violate the Local Rules—while the filed submission is 33

                                  20   pages in total length, the substantive pages of the motion itself falls within the limits that Civil

                                  21   Local Rule 7-2(b) contemplates; indeed, the final page of argument is page number 23. Id. The

                                  22   motion follows the standard convention of separately numbering the table of contents and table of

                                  23   authorities from the substantive text. See Garcia v. Harley-Davidson Motor Co., Inc., 2019 WL

                                  24   6050768 at *8 n.8 (N.D. Cal. Nov. 15, 2019). The table of contents and table of authorities do not

                                  25   count toward the 25-page limit. See Ramachandran v. City of Los Altos, No. 18-CV-01223-VKD,

                                  26   2021 WL 84488, at *5 (N.D. Cal. Jan. 11, 2021).

                                  27          For this reason Plaintiff’s motion to strike is DENIED. The Court additionally DENIES

                                  28   Plaintiff’s administrative motion. Plaintiff shall file his opposition to Defendants’ motion
                                           Case 3:21-cv-01179-JSC Document 16 Filed 04/19/21 Page 2 of 2




                                   1   pursuant to the parties’ briefing schedule.

                                   2          This Order disposes of Dkt. Nos. 13 & 14.

                                   3          IT IS SO ORDERED.

                                   4   Dated: April 19, 2021

                                   5

                                   6
                                                                                          JACQUELINE SCOTT CORLEY
                                   7                                                      United States Magistrate Judge
                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     2
